Case 8-19-76260-ast   Doc 556-1    Filed 04/30/20   Entered 04/30/20 10:03:43




                                  Exhibit A
                     Case 8-19-76260-ast   Doc 556-1    Filed 04/30/20    Entered 04/30/20 10:03:43



                                       Absolut Facilities Management, LLC, et al
                                           Exhibit A ‐ Tabulation Summary

                                                                                    Amount       Amount
Class       Class Description         Number Accepting Number Rejecting            Accepting     Rejecting   Class Voting Result
                                            %                %                        %             %
                                              1                      0         $2,385,000.00      $0.00
 4        Landlord Cure Claim                                                                                     Accepts
                                             100%                    0%              100%             0%

                                              55                     6         $5,730,607.79   $200,894.34
 5      General Unsecured Claims                                                                                  Accepts
                                            90.16%              9.84%               96.61%        3.39%




                                                       Page 1 of 1
